 1   Annie S. Wang (SBN 243027)
     annie@wangalc.com
 2   J. Andrew Coombs, Of Counsel (SBN 123881)
     andy@wangalc.com
 3   Wang Law Corporation
     1150 Foothill Boulevard, Suite E
 4   La Cañada Flintridge, California 91011
     Telephone: (818) 500-3200                                             JS-6
 5   Facsimile: (818) 500-3201
 6   Attorneys for Plaintiffs
     Twentieth Century Fox Film Corporation
 7   and Warner Bros. Home Entertainment Inc.
 8
     Pringprao Wannarak a/k/a
 9   Pring Prao Wannarak
     13667 Osbourne St
10   Arleta, California 91331
11   Defendant, in pro se
12
                                          UNITED STATES DISTRICT COURT
13
                                      CENTRAL DISTRICT OF CALIFORNIA
14
                                            )
15   Twentieth Century Fox Film Corporation ) Case No. CV19-00210 FMO (RAOx)
     and Warner Bros. Home Entertainment )
16   Inc.,                                  ) CONSENT DECREE AND
                                            ) PERMANENT INJUNCTION
17                         Plaintiff,       )
           v.                               )
18                                          )
     Pringprao Wannarak a/k/a Pring Prao    )
19   Wannarak and Does 1 – 10, inclusive,   )
                                            )
20                         Defendants.      )
                                            )
21

22            The Court, having read and considered the Joint Stipulation for Entry of
23   Consent Decree and Permanent Injunction that has been executed by Plaintiffs
24   Twentieth Century Fox Film Corporation and Warner Bros. Home Entertainment Inc.
25   (collectively “Plaintiffs”) and Defendant Pringprao Wannarak a/k/a Pring Prao
26   Wannarak (“Defendant”) in this action, and good cause appearing therefore, hereby:
27

28

     Fox/WB v. Wannarak: Consent Decree               -1-
 1            ORDERS that based on the Parties’ Stipulation and only as to Defendant, her
 2
     successors, heirs, and assignees, this Consent Decree and Permanent Injunction shall
 3
     be and is hereby entered in the within action as follows:
 4
     1)       This Court has jurisdiction over the parties to this action and over the subject
 5
     matter hereof pursuant to 17 U.S.C. § 101 et seq., and 28 U.S.C. §§ 1331 and 1338.
 6
     Service of process was properly made against Defendant.
 7
     2)       Plaintiffs, or one of their affiliates, own or control the copyrights or pertinent
 8
     exclusive rights to distribute or license the distribution of home video and digital
 9
     products, including video home cassettes as well as optical discs, including, but not
10
     limited to, digital versatile discs (DVDs) and Blu-ray discs (collectively “Media
11
     Products”) incorporating the motion pictures or television episodes subject to the
12
     copyright registrations listed in Exhibits “A” and “B” attached hereto and incorporated
13
     herein by this reference (collectively referred to herein as “Plaintiffs’ Works”).
14
     3)       Plaintiffs have alleged that Defendant has made unauthorized uses of Plaintiffs’
15
     Works or substantially similar likenesses or colorable imitations thereof.
16
     4)       Defendant and her agents, servants, employees, representatives, successor and
17
     assigns, and all persons, firms, corporations or other entities in active concert or
18
     participation with her who receive actual notice of the Consent Decree and Permanent
19
     Injunction are hereby restrained and permanently enjoined from infringing – directly,
20
     contributorily or vicariously – or enabling, facilitating, permitting, assisting, soliciting,
21
     encouraging, inducing, authorizing, aiding or abetting, materially contributing to, or
22
     persuading anyone to infringe in any manner Plaintiffs’ Works, including, but not
23
     limited to, the following:
24
              a)        Copying, reproducing, downloading, distributing, uploading, linking to,
25
                        transmitting, or publicly performing, or using trademarks, trade names or
26
                        logos in connection with unauthorized Media Products containing any of
27
                        Plaintiffs’ Works;
28

     Fox/WB v. Wannarak: Consent Decree              -2-
 1            b)        Enabling, facilitating, permitting, assisting, soliciting, encouraging,
 2
                        abetting, or inducing any person or entity to copy, reproduce, download,
 3
                        distribute, upload, link to, transmit, or publicly perform any unauthorized
 4
                        versions of Plaintiffs’ Works; or
 5
              c)        Profiting from the unauthorized copying, reproduction, downloading,
 6
                        distribution, uploading, linking to, transmission, or public performance of
 7
                        any of Plaintiffs’ Works while declining to exercise a right to stop or limit
 8
                        such unauthorized copying, reproduction, downloading, distribution,
 9
                        uploading, linking to, transmission, or public performance of any of
10
                        Plaintiffs’ Works.
11
     5)       Plaintiffs are entitled to, and shall recover from Defendant, the maximum sum
12
     of Two Hundred Fifty Thousand Dollars ($250,000.00), pursuant to the terms of the
13
     parties’ Release and Settlement Agreement dated and effective April 30, 2019.
14
     6)       Each side shall bear its own fees and costs of suit.
15
     7)       Except as provided herein, all claims alleged in the Complaint are dismissed
16
     without prejudice.
17
     8)       This Consent Decree and Permanent Injunction shall be deemed to have been
18
     served upon Defendant at the time of its execution by the Court.
19
     9)       The Court finds there is no just reason for delay in entering this Consent Decree
20
     and Permanent Injunction and, pursuant to Rule 54(a) of the Federal Rules of Civil
21
     Procedure, the Court directs immediate entry of this Consent Decree and Permanent
22
     Injunction against Defendant.
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28

     Fox/WB v. Wannarak: Consent Decree               -3-
 1   10)      The Court shall retain jurisdiction over Defendant and of this action to entertain
 2
     such further proceedings and to enter such further orders as may be necessary or
 3
     appropriate to implement and enforce the provisions of this Consent Decree and
 4
     Permanent Injunction.
 5
     DATED:             May 24, 2019
 6

 7

 8
                                                        __________/s/____________________
                                                        Hon. Fernando M. Olguin
 9                                                      United States District Judge
10

11   PRESENTED BY:
12   Wang Law Corporation
13

14   By: _______________________________
           Annie S. Wang
15         J. Andrew Coombs, Of Counsel
     Attorneys for Plaintiffs
16   Twentieth Century Fox Film Corporation and
17
     Warner Bros. Home Entertainment Inc.

18

19   Pringprao Wannarak a/k/a Pring Prao Wannarak
20

21   By: _______________________________
           Pringprao Wannarak a/k/a
22         Pring Prao Wannarak
     Defendant, in pro se
23

24

25

26

27

28

     Fox/WB v. Wannarak: Consent Decree           -4-
 1

 2
                                                      EXHIBIT “A”

 3
                                          FOX’S COPYRIGHT REGISTRATIONS
              Copyright
 4           Registration                                      Title of Work:
              Number:
 5          PA 1-048-405                   24 Series – PILOT Episode/24 : no. 1AFF79, 12:00 am -
                                                                   1:00 pm
 6          PA 1-068-462                              24 : no. 1AFF01, 1:00 am - 2:00 am
 7          PA 1-068-463                              24 : no. 1AFF02, 2:00 am - 3:00 am
            PA 1-068-464                              24 : no. 1AFF03, 3:00 am - 4:00 am
 8
            PA 1-068-763                             24 : no. 1AFF04, 4:00 AM - 5:00 AM
 9          PA 1-068-629                             24 : no. 1AFF05, 5:00 AM-6:00 AM
10
            PA 1-064-639                               24 : no. 1AFF06, 6:00 am-7:00 am
            PA 1-068-764                             24 : no. 1AFF07, 7:00 AM - 8:00 AM
11          PA 1-068-765                             24 : no. 1AFF08, 8:00 AM - 9:00 AM
12          PA 1-069-141                             24 : no. 1AFF09, 9:00 AM-10:00 AM
            PA 1-069-142                            24 : no. 1AFF10, 10:00 AM-11:00 AM
13
            PA 1-069-143                            24 : no. 1AFF11, 11:00 AM-12:00 PM
14          PA 1-069-340                            24 : no. 1AFF12, 12:00 PM - 1:00 PM
15
            PA 1-069-341                             24 : no. 1AFF13, 1:00 PM - 2:00 PM
            PA 1-069-342                             24 : no. 1AFF14, 2:00 PM - 3:00 PM
16          PA 1-069-343                             24 : no. 1AFF15, 3:00 PM - 4:00 PM
17          PA 1-069-344                             24 : no. 1AFF16, 4:00 PM - 5:00 PM
            PA 1-069-345                             24 : no. 1AFF17, 5:00 PM - 6:00 PM
18
            PA 1-078-777                             24 : no. 1AFF18, 6:00 PM - 7:00 PM
19          PA 1-078-530                             24 : no. 1AFF19, 7:00 PM - 8:00 PM
20
            PA 1-078-575                              24 : no. 1AFF20, 8:00 PM-9:00 PM
            PA 1-078-778                            24 : no. 1AFF21, 9:00 PM - 10:00 PM
21          PA 1-078-927                            24 : no. 1AFF22, 10:00 PM-11:00 PM
22          PA 1-085-078                            24 : no. 1AFF23, 11:00 PM-12:00 AM
            PA 1-097-420                   24 Series – SEASON 2, 8:00 A.M. – 9:00 A.M. Episode
23
            PA 1-110-454                  24 Series – SEASON 2, 9:00 A.M. – 10:00 A.M. Episode
24          PA 1-110-453                  24 Series – SEASON 2, 10:00 A.M. – 11:00 A.M. Episode
25
            PA 1-097-747                  24 Series – SEASON 2, 11:00 A.M. – 12:00 P.M. Episode
            PA 1-097-748                   24 Series – SEASON 2, 12:00 P.M. – 1:00 P.M. Episode
26          PA 1-110-627                    24 Series – SEASON 2, 1:00 P.M. – 2:00 P.M. Episode
27          PA 1-110-628                    24 Series – SEASON 2, 2:00 P.M. – 3:00 P.M. Episode
            PA 1-121-059                   24 Series – SEASON 2, 3:00 P.M. – 4: 00 P.M. Episode
28

     Fox/WB v. Wannarak: Consent Decree                  -5-
 1          PA 1-120-125                    24 Series – SEASON 2, 4:00 P.M. – 5:00 P.M. Episode
 2          PA 1-121-095                    24 Series – SEASON 2, 5:00 P.M. – 6:00 P.M. Episode
            PA 1-124-306                    24 Series – SEASON 2, 6:00 P.M. – 7:00 P.M. Episode
 3
            PA 1-124-303                    24 Series – SEASON 2, 7:00 P.M. – 8:00 P.M. Episode
 4          PA 1-124-558                    24 Series – SEASON 2, 8:00 P.M. – 9:00 P.M. Episode
            PA 1-188-054                   24 Series – SEASON 2, 9:00 P.M. – 10:00 P.M. Episode
 5
            PA 1-124-717                  24 Series – SEASON 2, 11:00 P.M. – 12:00 A.M. Episode
 6          PA 1-127-703                   24 Series – SEASON 2, 12:00 A.M. – 1:00 A.M. Episode
 7          PA 1-127-700                    24 Series – SEASON 2, 1:00 A.M. – 2:00 A.M. Episode
            PA 1-128-066                    24 Series – SEASON 2, 2:00 A.M. – 3:00 A.M. Episode
 8
            PA 1-130-020                   24 Series – SEASON 2, 3:00 A.M. – 4:00 A.M. Episode
 9          PA 1-130-019                    24 Series – SEASON 2, 4:00 A.M. – 5:00 A.M. Episode
            PA 1-133-310                    24 Series – SEASON 2, 5:00 A.M. – 6:00 A.M. Episode
10
            PA 1-133-307                    24 Series – SEASON 2, 6:00 A.M. – 7:00 A.M. Episode
11          PA 1-148-579                    24 Series – SEASON 2, 7:00 A.M. – 8:00 A.M. Episode
12          PA 1-156-104                    24 Series – SEASON 3, 1:00 P.M. – 2:00 P.M. Episode
            PA 1-156-105                    24 Series – SEASON 3, 2:00 P.M. – 3:00 P.M. Episode
13
            PA 1-190-073                    24 Series – SEASON 3, 3:00 P.M. – 4: 00 P.M. Episode
14          PA 1-193-051                    24 Series – SEASON 3, 4:00 P.M. – 5:00 P.M. Episode
            PA 1-193-198                    24 Series – SEASON 3, 5:00 P.M. – 6:00 P.M. Episode
15
            PA 1-193-199                    24 Series – SEASON 3, 6:00 P.M. – 7:00 P.M. Episode
16          PA 1-202-043                    24 Series – SEASON 3, 7:00 P.M. – 8:00 P.M. Episode
17          PA 1-191-876                    24 Series – SEASON 3, 8:00 P.M. – 9:00 P.M. Episode
            PA 1-202-821                   24 Series – SEASON 3, 9:00 P.M. – 10:00 P.M. Episode
18
            PA 1-191-886                  24 Series – SEASON 3, 10:00 P.M. – 11:00 P.M. Episode
19          PA 1-202-822                  24 Series – SEASON 3, 11:00 P.M. – 12:00 A.M. Episode
            PA 1-202-823                   24 Series – SEASON 3, 12:00 A.M. – 1:00 A.M. Episode
20
            PA 1-205-207                    24 Series – SEASON 3, 1:00 A.M. – 2:00 A.M. Episode
21          PA 1-208-710                    24 Series – SEASON 3, 2:00 A.M. – 3:00 A.M. Episode
22          PA 1-205-208                    24 Series – SEASON 3, 3:00 A.M. – 4:00 A.M. Episode
            PA 1-213-072                    24 Series – SEASON 3, 4:00 A.M. – 5:00 A.M. Episode
23
            PA 1-213-071                    24 Series – SEASON 3, 5:00 A.M. – 6:00 A.M. Episode
24          PA 1-213-073                    24 Series – SEASON 3, 6:00 A.M. – 7:00 A.M. Episode
            PA 1-213-074                    24 Series – SEASON 3, 7:00 A.M. – 8:00 A.M. Episode
25
            PA 1-221-554                    24 Series – SEASON 3, 8:00 A.M. – 9:00 A.M. Episode
26          PA 1-221-757                   24 Series – SEASON 3, 9:00 A.M. – 10:00 A.M. Episode
27
            PA 1-221-758                  24 Series – SEASON 3, 10:00 A.M. – 11:00 A.M. Episode
            PA 1-231-497                  24 Series – SEASON 3, 11:00 A.M. – 12:00 P.M. Episode
28

     Fox/WB v. Wannarak: Consent Decree                  -6-
 1          PA 1-231-498                   24 Series – SEASON 3, 12:00 P.M. – 1:00 P.M. Episode
 2          Pau 2-896-327                                   24 series season 4 teaser.
            PA 1-250-984                      24 Series Season 4 7:00 A.M. – 8:00 A.M. Episode
 3
            PA 1-251-034                      24 Series Season 4 8:00 A.M. – 9:00 A.M. Episode
 4          PA 1-250-990                     24 Series Season 4 9:00 A.M. – 10:00 A.M. Episode
            PA 1-250-989                    24 Series Season 4 10:00 A.M. – 11:00 A.M. Episode
 5
            PA 1-251-035                    24 Series Season 4 11:00 A.M. – 12:00 P.M. Episode
 6          PA 1-251-036                      24 Series Season 4 12:00 P.M. – 1:00 P.M. Episode
 7          PA 1-251-037                      24 Series Season 4 1:00 P.M. – 2:00 P.M. Episode
            PA 1-251-038                      24 Series Season 4 2:00 P.M. – 3:00 P.M. Episode
 8
            PA 1-251-039                      24 Series Season 4 3:00 P.M. – 4: 00 P.M. Episode
 9          PA 1-251-040                      24 Series Season 4 4:00 P.M. – 5:00 P.M. Episode
            PA 1-268-192                      24 Series Season 4 5:00 P.M. – 6:00 P.M. Episode
10
            PA 1-265-836                      24 Series Season 4: 6:00 P.M. – 7:00 P.M. Episode
11          PA 1-289-596                        24 Series Season 4 7:00 PM - 8:00 PM Episode
12          PA 1-265-880                      24 Series Season 4 8:00 P.M. – 9:00 P.M. Episode
            PA 1-267-699                      24 Series Season 4 9:00 P.M. – 10:00 P.M. Episode
13
            PA 1-251-110                     24 Series Season 4 10:00 P.M. – 11:00 P.M. Episode
14          PA 1-251-111                    24 Series Season 4 11:00 P.M. – 12:00 A.M. Episode
            PA 1-275-060                     24 Series Season 4 12:00 A.M. – 1:00 A.M. Episode
15
            PA 1-257-241                         24 : no. 4AFF19, 1:00 am - 2:00 am Episode
16          PA 1-257-239                         24 : no. 4AFF20, 2:00 am - 3:00 am Episode
17          PA 1-257-240                        24 : no. 4AFF21, 3:00 AM - 4:00 AM Episode
            PA 1-257-242                         24 : no. 4AFF22, 4:00 am - 5:00 am Episode
18
            PA 1-257-339                         24 : no. 4AFF23, 5:00 AM-6:00 AM Episode
19          PA 1-290-780                     24 series : no. 4AFF24, 6:00 AM-7:00 AM Episode
            PA 1-259-432                             24 : no. 5AFF01, 7:00 AM--8:00 AM
20
            PA 1-259-433                             24 : no. 5AFF02, 8:00 AM--9:00 AM
21          PA 1-259-595                            24, : no. 5AFF03, 9:00 AM--10:00 AM
22          PA 1-259-594                           24, : no. 5AFF04, 10:00 AM--11:00 AM
            PA 1-260-148                  24 Series – SEASON 5, 11:00 A.M. – 12:00 P.M. Episode
23
            PA 1-313-494                   24 Series – SEASON 5, 12:00 P.M. – 1:00 P.M. Episode
24          PA 1-320-129                             24 : no. 5AFF07, 1:00 PM--2:00 PM.
            PA 1-280-735                   24 Series – SEASON 5, 2:00 P.M. – 3:00 P.M. Episode
25
            PA 1-260-162                              24 : no. 5AFF09, 3:00 PM--4:00 PM
26          PA 1-260-161                              24 : no. 5AFF10, 4:00 PM--5:00 PM
27
            PA 1-308-474                   24 Series – SEASON 5, 5:00 P.M. – 6:00 P.M. Episode
            PA 1-308-475                              24 : no. 5AFF12, 6:00 PM-7:00 PM.
28

     Fox/WB v. Wannarak: Consent Decree                 -7-
 1          PA 1-308-476                              24 : no. 5AFF13, 7:00 PM-8:00 PM
 2          PA 1-308-477                   24 Series – SEASON 5, 8:00 P.M. – 9:00 P.M. Episode
            PA 1-260-381                             24 : no. AFF15, 9:00 PM--10:00 PM
 3
            PA 1-260-380                            24 : no. 5AFF16, 10:00 PM--11:00 PM
 4          PA 1-319-413                  24 Series – SEASON 5, 11:00 P.M. – 12:00 A.M. Episode
            PA 1-321-031                  24 Series – SEASON 5, 12:00 A.M. – 1:00 A.M. Episode
 5
            PA 1-322-202                      24--season 5 : no. 5AFF19, 1:00 AM - 2:00 AM.
 6          PA 1-324-256                       24 : season 5, no. 5AFF20, 2:00 AM 3:00 AM.
 7          PA 1-318-633                   24 Series – SEASON 5, 3:00 A.M. – 4:00 A.M. Episode
            PA 1-318-148                             24 : no. 5AFF22, 4:00 AM-5:00 AM
 8
            PA 1-318-149                             24 : no. 5AFF23, 5:00 AM-6:00 AM
 9          PA 1-318-150                             24 : no. 5AFF24, 6:00 AM-7:00 AM
            Pau 3-084-918                          24 series : season 6 sneak preview disc.
10
            PA 1-328-900                             24 : no. 6AFF01, 6:00 AM-7:00 AM
11          PA 1-342-398                             24 : no. 6AFF02, 7:00 AM--8:00 AM
12          PA 1-342-400                             24 : no. 6AFF03, 8:00 AM--9:00 AM
            PA 1-328-898                             24 : no. 6AFF04, 9:00 AM-10:00 AM
13
            PA 1-325-280                           24 : no. 6AFF05, 10:00 AM-11:00 AM.
14          PA 1-328-968                            24 : no. 6AFF06, 11:00 AM-12:00 PM
            PA 1-325-281                             24 : no. 6AFF07, 12:00 PM-1:00 PM
15
            PA 1-325-282                              24 : no. 6AFF08, 1:00 PM-2:00 PM
16          PA 1-325-283                              24 : no. 6AFF09, 2:00 PM-3:00 PM
17          PA 1-342-397                             24 : no. 6AFF10, 3:00 PM--4:00 PM
            PA 1-342-399                             24 : no. 6AFF11, 4:00 PM--5:00 PM
18
            PA 1-342-401                             24 : no. 6AFF12, 5:00 PM--6:00 PM
19          PA 1-363-546                              24 : no. 6AFF13, 6:00 PM-7:00 PM
            PA 1-342-416                              24 : no. 6AFF14, 7:00 PM-8:00 PM
20
            PA 1-342-417                              24 : no. 6AFF15, 8:00 PM-9:00 PM
21          PA 1-371-662                       24--season 6 : no. 6AFF16, 9:00 PM-10:00 PM.
22          PA 1-342-436                            24 : no. 6AFF17, 10:00 PM-11:00 PM
            PA 1-365-797                            24 : no. 6AFF18, 11:00 PM-12:00 AM
23
            PA 1-374-934                            24 : no. 6AFF19, 12:00 AM-1:00 AM
24          PA 1-374-935                             24 : no. 6AFF20, 1:00 AM-2:00 AM
            PA 1-354-641                             24 : 6AFF21, 2:00 A.M. - 3:00 A.M.
25
            PA 1-354-862                             24 : 6AFF22, 3:00 A.M. - 4:00 A.M.
26          PA 1-354-873                             24 : 6AFF23, 4:00 A.M. - 5:00 A.M.
27
            PA 1-381-836                       24 : no 6AFF24, Season 6, 5:00 a.m.-6:00 a.m.
            PA 1-621-255                                 24 : 7AFF50, REDEMPTION
28

     Fox/WB v. Wannarak: Consent Decree                 -8-
 1          PA 1-626-868                      24 : 7AFF01, 8:00 A.M. - 9:00 A.M.
 2          PA 1-626-836                     24 : 7AFF02, 9:00 A.M. - 10:00 A.M.
            PA 1-626-870                     24 : 7AFF03, 10:00 A.M. - 11:00 A.M.
 3
            PA 1-626-859                           24, 11:00 A.M. - 12:00 P.M.
 4          PA 1-625-995                  24 Series : 7AFF05, 12:00 P.M. - 1:00 P.M.
            PA 1-626-793                             24, 1:00 P.M. - 2:00 P.M.
 5
            PA 1-626-796                             24, 2:00 P.M. - 3:00 P.M.
 6          PA 1-627-165                       24 : 7AFF08, 3:00 P.M. - 4:00 P.M.
 7          PA 1-627-325                             24, 4:00 P.M. - 5:00 P.M.
            PA 1-628-946                       24 : 7AFF10, 5:00 P.M. - 6:00 P.M
 8
            PA 1-628-951                   24 Series : 7AFF11, 6:00 P.M. - 7:00 P.M.
 9          PA 1-628-949                       24 : 7AFF12, 7:00 P.M. - 8:00 P.M.
            PA 1-629-045                             24, 8:00 P.M. - 9:00 P.M.
10
            PA 1-629-043                      24 : 7AFF14, 9:00 P.M. - 10:00 P.M.
11          PA 1-629-025                  24 Series : 7AFF15, 10:00 P.M. - 11:00 P.M.
12          PA 1-629-384                     24 : 7AFF16, 11:00 P.M. - 12:00 A.M.
            PA 1-629-378                     24 : 7AFF17, 12:00 A.M. - 1:00 A.M.
13
            PA 1-631-456                      24 : 7AFF18, 1:00 A.M. - 2:00 A.M.
14          PA 1-631-454                      24 : 7AFF19, 2:00 A.M. - 3:00 A.M.
            PA 1-631-539                      24 : 7AFF20, 3:00 A.M. - 4:00 A.M.
15
            PA 1-632-392                      24 : 7AFF21, 4:00 A.M. - 5:00 A.M
16          PA 1-632-398                            24, 5:00 A.M. - 6:00 A.M.
17          PA 1-632-404                      24 : 7AFF23, 6:00 A.M. - 7:00 A.M
            PA 1-632-405                      24 : 7AFF24, 7:00 A.M. - 8:00 A.M.
18
            PA 1-668-321                       24 : 8AFF01, 4:00 P.M. - 5:00 P.M
19          PA 1-668-304                       24 : 8AFF02, 5:00 P.M. - 6:00 P.M.
            PA 1-668-314                       24 : 8AFF03, 6:00 P.M. - 7:00 P.M.
20
            PA 1-668-308                       24 : 8AFF04, 7:00 P.M. - 8:00 P.M
21          PA 1-668-184                             24, 8:00 P.M. - 9:00 P.M.
22          PA 1-668-953                      24 : 8AFF06, 9:00 P.M. - 10:00 P.M
            PA 1-668-931                  24 Series : 8AFF07, 10:00 P.M. - 11:00 P.M.
23
            PA 1-672-186                     24 : 8AFF08, 11:00 P.M. - 12:00 A.M.
24          PA 1-674-735                        24 Series, 12:00 A.M. - 1:00 A.M.
            PA 1-674-733                            24, 1:00 A.M. - 2:00 A.M.
25
            PA 1-674-738                      24 : 8AFF11, 2:00 A.M. - 3:00 A.M.
26          PA 1-674-383                       24 : AFF12, 3:00 A.M. - 4:00 A.M.
27
            PA 1-676-598                      24 : 8AFF13, 4:00 A.M. - 5:00 A.M
            PA 1-676-591                      24 : 8AFF14, 5:00 A.M. - 6:00 A.M.
28

     Fox/WB v. Wannarak: Consent Decree            -9-
 1          PA 1-679-098                             24 : 8AFF15, 6:00 A.M. - 7:00 A.M.
 2          PA 1-679-101                             24 : 8AFF16, 7:00 A.M. - 8:00 A.M.
            PA 1-679-099                             24 : 8AFF17, 8:00 A.M. - 9:00 A.M.
 3
            PA 1-679-090                            24 : 8AFF18, 9:00 A.M. - 10:00 A.M.
 4          PA 1-680-256                           24 : 8AFF19, 10:00 A.M. - 11:00 A.M.
            PA 1-681-207                            24 : 8AFF20, 11:00 A.M. - 12:00 P.M.
 5
            PA 1-681-213                             24 : 8AFF21, 12:00 P.M. - 1:00 P.M.
 6          PA 1-681-206                              24 : 8AFF22, 1:00 P.M. - 2:00 P.M.
 7          PA 1-684-095                              24 : 8AFF23, 2:00 P.M. - 3:00 P.M.
            PA 1-684-097                              24 : 8AFF24, 3:00 P.M. - 4:00 P.M.
 8
            PA 1-932-765                                     24: Live Another Day
 9          PA 1-909-548                    24: LIVE ANOTHER DAY : 901 & 902, 11:00 A.M. -
                                                   12:00 P.M. AND 12:00 P.M - 1:00 P.M.
10          PA 1-909-560                   24: LIVE ANOTHER DAY : 903, 1:00 P.M. - 2:00 P.M
11
            PA 1-909-562                   24: LIVE ANOTHER DAY : 904, 2:00 P.M. - 3:00 P.M
            PA 1-909-563                   24: LIVE ANOTHER DAY : 905, 3:00 P.M. - 4:00 P.M.
12          PA 1-915-132                   24: LIVE ANOTHER DAY : 906, 4:00 P.M. - 5:00 P.M.
13          PA 1-915-117                   24: LIVE ANOTHER DAY : 907, 5:00 P.M. - 6:00 P.M.
            PA 1-915-120                   24: LIVE ANOTHER DAY : 908, 6:00 P.M. - 7:00 P.M.
14
            PA 1-915-121                   24: LIVE ANOTHER DAY : 909, 7:00 P.M. - 8:00 P.M.
15          PA 1-919-660                  24: LIVE ANOTHER DAY : 8:00 P.M. - 9:00 P.M. : 910.
            PA 1-923-839                  24: LIVE ANOTHER DAY : 911, 9:00 P.M. - 10:00 P.M.
16
            PA 1-919-635                   24: LIVE ANOTHER DAY : 10:00 P.M. - 11:00 A.M. :
17                                                                    911.
18

19

20

21

22

23

24

25

26

27

28

     Fox/WB v. Wannarak: Consent Decree                - 10 -
 1                                              EXHIBIT “B”
 2
                                WARNER BROS.’ COPYRIGHT REGISTRATIONS
 3       Copyright
        Registration                                 Title of Work:
 4       Number:
 5     PA 2-064-496                    GAME OF THRONES : 61, DRAGONSTONE.
       PA 2-063-139                     GAME OF THRONES : 62, STORMBORN.
 6
       PA 2-063-134                 GAME OF THRONES : 63, THE QUEEN'S JUSTICE.
 7     PA 2-063-737                  GAME OF THRONES : 64, THE SPOILS OF WAR.
 8
       PA 2-066-075                     GAME OF THRONES: EASTWATCH : 65.
       PA 2-066-596                  GAME OF THRONES : 66, BEYOND THE WALL.
 9     PA 2-066-525               GAME OF THRONES : 67, THE DRAGON AND THE WOLF.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Fox/WB v. Wannarak: Consent Decree          - 11 -
